                                                                                                     Page 1




                                                          U.S. Department of Justice

                                                          United States Attorney
w                                                         Southern District of New York
                                                          United States District Courthouse
                                                          300 Quarropas Street
                                                          White Plains, New York 10601


                                                          November 23, 2018

BY EMAIL
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     United States v. Clint Edwards, S1 18 Cr. 163 (CS)

Dear Judge Seibel:

         The Government respectfully submits this letter in advance of sentencing in this matter,
scheduled for November 30, 2018 at 10:00 a.m. As set forth in the plea agreement between the
parties (the “Plea Agreement”), the parties have stipulated to a Guidelines sentencing range of 360
months to life imprisonment (the “Stipulated Guidelines Range”). For the reasons set forth in this
letter, the Government respectfully submits that a Guidelines sentence is warranted in this case
and would be sufficient, but not greater than necessary, to achieve the legitimate purpose of
sentencing.

A. Background to the Investigation

    1. Offense Conduct

        Beginning at least in or about May 2017, the defendant—who was then 26 years old—
exchanged text messages with a 14-year-old girl (the “Victim”). PSR ¶ 7. The defendant and the
Victim initially made contact over a smartphone dating application, before switching to text
messages. PSR ¶ 7. The defendant used his iPhone to communicate with the Victim. PSR ¶ 7.
An excerpt of the text messages exchanged between the defendant and the Victim are attached
hereto as Exhibit A.1

        By at least on or about May 31, 2017, the Victim had told the defendant that she was in the
ninth grade and had represented that she was 15 years old. See, e.g., Exhibit A at 8, 71-72. During

1
 The defendant and the Victim used the Kik text messaging application, among other types of text messages, to
communicate. The defendant’s Kik username was                    the Victim’s was
                                                                                              Page 2


their text messaging conversations, the defendant and the Victim discussed at length their sexual
histories and preferences. See, e.g., Exhibit A at 1-5, 32-41, 27-49. They also discussed meeting
in order to have sex and how to conceal their meeting from the Victim’s mother. See, e.g., Exhibit
A at 6-16, 28-30. In addition, the defendant detailed his sexual fantasies and the sex acts he wished
to perform with the Victim. See, e.g., Exhibit A at 32-41, 27-49, 84-85; PSR ¶ 7. During these
conversations, the defendant demanded that the Victim send him photos and videos of herself in
sexual poses and engaged in sexual activity, and the Victim complied. See, e.g., Exhibit A at 49-
53, 55-57; PSR ¶ 7.

        On or about June 4, 2017, the Victim informed the defendant that she was in fact 14 years
old, not 15. See Exhibit A at 67-72; PSR ¶ 7. The defendant continued speaking with the Victim.
Exhibit A at 68-72. The day after the Victim revealed her true age, the defendant agreed to come
to the Victim’s home to have sex with her. Exhibit A at 94, 96-98; PSR ¶ 7. Shortly before
meeting the Victim, the defendant sent her a video of himself engaged in sexual activity with
another individual. Exhibit A at 103-04.

        On or about June 6, 2017, the defendant met the Victim at the apartment building where
she resided. PSR ¶ 8. On that date, the defendant engaged in sexual intercourse and oral sex with
the Victim in the building’s basement on two separate occasions. PSR ¶ 8. On one of those
occasions, the defendant used his iPhone to film himself having sexual intercourse with the Victim.
PSR ¶ 8. The building’s surveillance cameras captured the defendant’s extensive sexual activity
with the Victim and his use of a smartphone to film a portion of that activity. PSR ¶ 8.

       Following the defendant’s lengthy sexual activity with the Victim in the basement, the
defendant took the Victim to his home in New Windsor, New York. PSR ¶ 9. Three days later,
the Victim’s mother reported the Victim missing. PSR ¶ 9. On or about June 13, 2017, law
enforcement recovered the Victim from the defendant’s residence. PSR ¶ 9. The Victim informed
law enforcement that she and the defendant had had sex numerous times in the days they had been
together at the defendant’s residence. PSR ¶ 9.

       Shortly before law enforcement arrived at the defendant’s residence, the defendant had
entered a backyard area to smoke marijuana. PSR ¶ 10. The defendant later admitted that he had
observed law enforcement’s presence at his house from his vantage point in the backyard,
understood the reason for law enforcement’s presence, and fled. PSR ¶ 10. On June 16, 2017, law
enforcement located and arrested the defendant. PSR ¶ 10.

   2. Defendant’s History of Violence

         The defendant has an extensive history of engaging in violent conduct. More than 50 police
incident reports—dating from 1998 (when the defendant was approximately eight years old)
through the time of his arrest in 2017—detail numerous arrests of the defendant for conduct
ranging from larceny and theft to severe violence. PSR ¶ 28. Some of those reports document
threatened or actual violence committed by the defendant as an adolescent, including engaging in
fist fights with other teenagers; threatening to rape a classmate; exposing himself to a classmate;
and threatening to kill another teenager. PSR ¶ 28, 34. The vast majority of those reports,
however, detail the defendant’s infliction of brutal violence on his mother. Specifically, the reports
                                                                                               Page 3


recount numerous incidents of the defendant shoving, punching, hitting, choking, and attempting
to suffocate his mother; throwing objects at his mother; threatening to kill his mother; destroying
property in her house; and otherwise physically attacking her. PSR ¶¶ 28, 37, 40, 42.

        In addition to the defendant’s long history of assaulting his mother, the defendant has
perpetrated grave violence against a number of other individuals. Two police reports from 2013
and 2015, respectively, detail the defendant’s vicious physical assaults against the mother of his
oldest child. PSR ¶ 29. Both assaults occurred in the presence of the defendant’s young child; in
one case, the mother was holding the baby while the defendant attacked her. PSR ¶ 29. In addition,
the defendant’s criminal history includes documented incidents in which the defendant threatened
to attack a law enforcement officer and repeatedly called the officer racial slurs, PSR ¶ 37; threw
a brick through the bedroom window of three children, PSR ¶ 41; struck a former girlfriend in the
face, choked her, prevented her from calling for police assistance, and held her against her will in
his home, PSR ¶ 43; and struck another former girlfriend in the face and repeatedly choked her in
the presence of her two-year-old daughter, PSR ¶ 44.

        Further, since the defendant’s arrest in the instant case, he has been convicted of yet another
act of extreme violence. PSR ¶ 30. On January 14, 2018, while incarcerated at the Westchester
County Jail, the defendant charged another inmate, struck him in the head with his fist, threw him
to the ground, climbed on top of him, grabbed him around the neck, and beat the inmate
unconscious with his fists. PSR ¶ 30, 48. The victim of that assault was rushed by ambulance to
an intensive care unit after he lost consciousness and began convulsing following the defendant’s
attack. PSR ¶ 48.

        Throughout the defendant’s life, various individuals have obtained orders of protection
against him. PSR ¶ 56. Those individuals include his mother and, at present, three other women.
PSR ¶ 56. There are currently a total of four active orders of protection in place against the
defendant. PSR ¶ 56.

B. The Plea Agreement and PSR

        The defendant pled guilty to one count of coercion and enticement of a minor to engage in
illegal sexual activity, in violation of Title 18, United States Code, Sections 2422(b) and 2, in
connection with his sexual communications and conduct with the Victim.

        In the Plea Agreement, the parties agreed that the defendant’s base offense level is 32 under
U.S.S.G. § 2G1.3(c)(1); that a two-level increase applies under U.S.S.G. § 2G2.1(b)(1) because
the offense involved a minor between the ages of 12 and 16; that a two-level increase applies under
U.S.S.G. § 2G2.1(b)(2)(A) because the offense involved the commission of a sexual act; that a two
level-increase applies under U.S.S.G. § 2G2.1(b)(6) because, for the purpose of producing sexually
explicit material, the offense involved the use of a computer or an interactive computer service to
entice a minor to engage in sexually explicit conduct; and that a five-level increase applies under
U.S.S.G. § 4B1.5(b)(1) because the defendant engaged in a pattern of activity involving prohibited
sexual conduct. PSR ¶ 3. The parties further agreed that if the defendant clearly demonstrated
acceptance of responsibility to the satisfaction of the Government, a two-level reduction would be
warranted pursuant to U.S.S.G. § 3E1.1(a), and the Government would move at sentencing for an
                                                                                            Page 4


additional one-level reduction pursuant to U.S.S.G. § 3E1.1(b), resulting in an adjusted offense
level of 40. PSR ¶ 3.

      As the defendant is in criminal history category VI, the Stipulated Guidelines Range is 360
months to life imprisonment, with a mandatory minimum sentence of 120 months’ imprisonment.
PSR ¶ 3. The defendant’s fine range is $50,000 to $500,000 pursuant to U.S.S.G. § 5E1.2. PSR
¶ 3.

        The U.S. Probation Office (“Probation”) calculated the same Guidelines Range as that set
forth in the plea agreement. PSR ¶¶ 15-27, 113. Probation recommended a sentence of 240
months’ imprisonment. PSR at 31.

C. A Guidelines Sentence is Warranted in the Defendant’s Case

   1. Applicable Law

        The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

         After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing outlined in
18 U.S.C. § 3553(a)(2). To the extent a district court imposes a sentence outside the range
recommended by the Guidelines, it must “‘consider the extent of the deviation and ensure that the
justification is sufficiently compelling to support the degree of the variance.’” United States v.
Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall, 552 U.S. at 50).

   2. A Guidelines Sentence Would Be Just and Appropriate

        The Government respectfully submits that a sentence within the Guidelines range of 360
months to life imprisonment would be a fair and appropriate sentence in this case. In particular,
the nature and circumstances of the offense, the history and characteristics of the defendant, the
need to promote respect for the law, the need to protect the public from future crimes of the
defendant, and the importance of ensuring adequate deterrence all justify such a sentence.

       The defendant’s offense is extraordinarily serious.           The defendant sent sexual
communications to, and solicited sexual photographs and videos from, the Victim, whom he
believed to be a 15-year-old ninth grader. After learning that the Victim was in fact 14, the
defendant continued discussing his sexual fantasies with the Victim, detailed the sex acts he would
perform with her, demanded photos and videos of the Victim engaged in sexual activity, and sent
the Victim a video of himself engaged in sexual activity. The defendant further arranged to meet
                                                                                                          Page 5


the Victim, taking care to plan his visit to coincide with the absence of the Victim’s mother. Upon
meeting the Victim in person, the defendant engaged in extensive sexual activities with her—
including oral and vaginal sex—a portion of which he filmed with his iPhone. The defendant then
returned to his home with the Victim, where he continued to engage in sexual activity with her
over the course of several days. The fact that the defendant knew the Victim to be 14 years old—
12 years his junior—and nonetheless enticed her to engage in sexual activity with him, repeatedly
engaged in sexual activity with her, and produced child pornography depicting his sexual activity
with the Victim underscores the defendant’s remarkably poor judgment, callous indifference to the
welfare of an adolescent, and willingness to exploit a vulnerable minor for his own purposes.

      The defendant, moreover, utterly fails to appreciate the gravity and the harmfulness of his
conduct.




        The fact that the defendant not only fails to recognize the harm caused by his crime but in
fact insists that he had a positive impact on the Victim—and that having future contact with the
Victim would be appropriate—indicates his profoundly self-serving and self-aggrandizing attitude
toward his crime. The defendant’s inability to acknowledge the serious harm that his actions
inflicted on the 14-year-old Victim, moreover, highlights the risk that he will engage in similar
conduct in the future.




                                             The defendant’s reliance on the Victim’s history of
childhood sexual abuse as a justification for his crime illustrates his extreme dehumanization of
the Victim and his complete lack of genuine empathy for her. Put simply, the defendant’s
“justification” for his offense amounts to the disturbing claim that he was entitled to engage in
such conduct because the Victim had already experienced sexual abuse.

        The defendant’s history and characteristics—and the need to protect the public from future
crimes of the defendant—further weigh in favor of a Guidelines sentence. The defendant has a
long history of violence against a multitude of victims, including his mother, the mother of his
oldest child, multiple former girlfriends, and another inmate, among others. As detailed above, in
Dr. Must’s Report, and in the PSR, the defendant has inflicted extreme and terrifying violence on
2
 Given the nature of some of the defendant’s “advice” to the Victim—including advising the Victim to sell marijuana
and to have sex in exchange for money, see Exhibit A at 22-24, 58-60—the defendant’s claim that he helped the
Victim illustrates the extent of his self-serving distortions.
                                                                                              Page 6


his victims.
                      PSR ¶¶ 37, 40-44, 55 (documenting defendant’s infliction of severe violence
on various other victims). The presence of young children, including his own young child, has not
deterred the defendant from physically terrorizing his victims. See, e.g., PSR ¶ 29 (reporting
defendant’s assaults on the mother of his oldest child in the baby’s presence); PSR ¶ 44
(documenting defendant’s beating and repeated choking of former girlfriend in the presence of her
two-year-old daughter).

        The defendant’s violent conduct appears to have begun during his childhood and—as
evidenced by his brutal assault on another inmate since his arrest in this case—has not abated or
diminished in severity over time.                                                 Indeed, in or about
January 2018, after his arrest in the instant case, the defendant beat another inmate so severely that
the victim lost consciousness, began convulsing, and had to be rushed by ambulance to an intensive
care unit. PSR ¶ 47;


        The defendant’s response to this longstanding pattern of sustained violence speaks volumes
about the danger he poses to the public.


                                                  The trivial provocations that led the defendant
to beat another individual to the point of unconsciousness indicate the defendant’s disturbingly
casual approach to extreme violence.



                   In short, the defendant’s reflections on his past and present aggression indicate
an engrained sense of entitlement to inflict severe violence on those that displease him.

       In addition to his lengthy history of violent conduct, the defendant has a history of engaging
in inappropriate sexual behavior with adolescents.




                                                                                      That same
year, the defendant was convicted of acting in a manner to injure a child less than 17 years old
when he was found to have engaged in sexual intercourse with a 14-year-old. PSR ¶ 36.




       The fact that the defendant’s inappropriate sexual conduct has only escalated since his early
adolescence suggests that if the defendant remains on his current trajectory, he will continue to
pose a serious danger to his community.
                                                                                             Page 7


characteristics, the psychosexual evaluation ordered by Probation concluded that the defendant



        The need to promote respect for the law and, to the extent possible, deter the defendant
from future criminal conduct likewise counsels in favor of a Guidelines sentence. The defendant’s
extensive experience with the criminal justice system thus far appears to have had no deterrent
impact whatsoever on his behavior. The defendant has 16 prior convictions and many more prior
arrests. See PSR ¶¶ 32-47; Def. Mem. Exhibit F at 1 (defendant reporting 30 prior arrests in 2013).
The defendant’s criminal history lays bare his utter disregard for the law. In addition to his
numerous prior convictions, the defendant has violated the terms of his probation or parole on at
least six occasions. PSR ¶¶ 35, 39-40. In one case, the defendant faced three probation or parole
revocations in a two-year period, see PSR ¶ 35; a few years later, the defendant’s probation or
parole was revoked twice in a one-year period, see PSR ¶ 40.

       During his psychosexual evaluation, furthermore, the defendant expressed an alarming
yearning to return to criminal activity.




                     Although the defendant has had the repeated opportunities of numerous prior
convictions and terms of supervision to turn his life around, he has instead persisted in his
antisocial orientation and engaged in increasingly serious crimes.

       In his submission, the defendant argues that a below-Guidelines sentence of 120 months’
imprisonment would be an appropriate punishment. Def. Mem. at 13. The defendant, however,
overlooks a number of aggravating factors applicable in this case, including his utter lack of
remorse for his crime; his lengthy history of brutal violence directed at a multitude of victims; his
extensive criminal history; his long history of age-inappropriate sexual conduct; and his sustained
disregard for his legal obligations and the terms of his supervision. In the course of his 16 prior
convictions, the defendant has repeatedly received relatively brief prison terms followed by
periods of supervision. See PSR ¶¶ 32-47. Yet the defendant did not take these opportunities to
develop employment skills or even consistently hold a job. PSR ¶¶ 96-99;


        The defendant, moreover, repeatedly availed to take advantage of the medical and mental
health treatment options that were offered to him. See Def. Mem. Exhibit E at 7 (stating that
defendant failed to follow through with mental health services while on probation); Def. Mem.
Exhibit F at 11 (noting defendant’s tendency to discontinue his medication while at liberty).




       In short, each of the Section 3553(a) factors—and, more specifically, the nature and
circumstances of the defendant’s offense conduct with the Victim; his utter lack of remorse and
                                                                                            Page 8


self-serving justifications for his offense conduct; his lengthy history of serious violence and
sexually inappropriate behavior; his longstanding disregard for the law; the lack of deterrence
exerted by his numerous prior contacts with the criminal justice system and periods of supervision;
and the clear and serious danger the defendant poses to the public—all demonstrate the need for a
Guidelines sentence.

E. Conclusion

       For the reasons set forth above, the Government respectfully submits that a Guidelines
sentence is fair and appropriate in this case.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney



                                                By: /s/ Gillian Grossman             a
                                                    Gillian Grossman
                                                    Assistant United States Attorney
                                                    (212) 637-2188


cc: Daniel Hochheiser, Esq.
